Citation Nr: 9913488	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  96-27 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
chondromalacia with arthritis, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for right knee 
chondromalacia with arthritis, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased evaluation for ectodermosis 
ervosiva pluriorificialis (Stevens-Johnson syndrome) of the 
face, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965, and from January 1979 to May 1979.

This appeal arises from January 1994 and November 1995 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the veteran's 
claims for appealed issues.


FINDINGS OF FACT

1.  The veteran's left knee symptomatology is productive of 
not more than a moderate impairment, and arthritis, with some 
complaints of painful motion, but not limitation of extension 
to 5 degrees, nor limitation of flexion to 60 degrees.

2.  The veteran's right knee symptomatology is productive of 
a moderate impairment, and arthritis with some limitation of 
motion, but not limitation of extension to 5 degrees, nor 
limitation of flexion to 60 degrees.

3.  The veteran's ectodermosis ervosiva pluriorificialis 
(Stevens-Johnson syndrome) of the face is productive of 
constant exudation or itching, extensive lesions, or marked 
disfigurement, but not systemic or nervous manifestation, nor 
is it exceptionally repugnant; it is productive of slightly 
disfiguring facial, neck, and head scars.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
left knee chondromalacia with arthritis, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003-5010, 5257 (1998).

2.  The criteria for a 30 percent rating for right knee 
chondromalacia with arthritis, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5010, 
5257 (1998).

3.  The criteria for a noncompensable evaluation for scars, 
as residuals of the service-connected ectodermosis ervosiva 
pluriorificialis (Stevens-Johnson syndrome) of the face, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.118, Diagnostic Code 7800 (1998).

4.  The criteria for a rating in excess of 30 percent for 
ectodermosis ervosiva pluriorificialis (Stevens-Johnson 
syndrome) of the face, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.20, 4.27, 4.118, Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran is found to have presented claims which are 
not inherently implausible, inasmuch as a mere allegation 
that a service connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to his claims and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 (1997) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of the 
veteran's bilateral knee and facial skin condition disorders.  
The Board has found nothing in the historical record which 
would lead to a conclusion that the current evidence on file 
is inadequate for proper rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.  Although the history of a 
disability must be considered, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Documents created in 
proximity to the recent claim are the most probative in 
determining the current extent of impairment.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

I.  Left knee

Service connection for chondromalacia patella of the left 
knee was granted by a November 1982 RO rating decision.  
Since that time the veteran has had multiple left knee 
surgeries, the most recent in 1995, when a Maquet procedure, 
being an osteotomy of the tibial tubercle with restructuring 
of the quadriceps and patellar mechanisms, was accomplished.  
Service connection for arthritis of the left knee has also 
been granted.

The most recent examination report of the left knee, being 
the January 1998 VA orthopedic examination, indicates the 
veteran reported being told that the arthritis was not severe 
enough to justify a total knee replacement.  He reported 
taking Vicodin and Tylenol #3 for pain.  Upon physical 
examination the veteran was noted to be in no acute distress, 
and to demonstrate a normal gait.  While he was noted to have 
brought a cane to the examination, he was not noted to be 
using it to ambulate.  No effusion was found.  Range of 
motion was found to be 0 degrees extension and 145 degrees 
flexion.  There was no finding in this report of limitation 
of motion by pain.  The ligaments were found to be normal and 
no pain was noted with patellar pressure.  X-rays revealed 
mild degenerative joint disease and residuals of the tibial 
osteotomy Maquet procedure.  The diagnosis was status post 
multiple procedures for chondromalacia and degenerative joint 
disease at the left knee.

The Board has also reviewed the many various private and VA 
treatment records for the left knee which were presented for 
consideration, which essentially reveal numerous complaints 
of pain, but normal, or near-normal ranges of motion.  The 
Board also notes these reports contain histories provided by 
the veteran of pain while planting flowers, in July 1995; 
while cutting the grass, in July 1997; while shoveling heavy 
clay, also in July 1997; and while working on his car's 
radiator, in March 1998.

The Board has also reviewed his testimony during his personal 
hearings through the course of this claim, which essentially 
described pain on use and at rest as so severe as to preclude 
employment or any other meaningful activity.

The RO has rated the veteran's current left knee disability 
under 38 C.F.R. § 4.71a, DC 5257.  Under that code, slight 
subluxation or lateral instability is rated 10 percent, 
whereas moderate and severe subluxation or lateral 
instability are rated 20 and 30 percent, respectively.  There 
is medical evidence of pain on motion of the knee.  However, 
the most recent VA examination revealed no subluxation or 
instability of the left knee.  There is no medical evidence 
of frequent locking of the knee (38 C.F.R. § 4.71a, DC 5258).  
The Board finds that, in the absence of any current clinical 
evidence of instability or subluxation, the overall degree of 
impairment, within the meaning of DC 5257, is no more than 
slight.  While the RO has rated the veteran's disability 
under that code as moderate, warranting a 20 percent rating, 
there was no rating assigned for arthritis.  Thus, while the 
Board has found the sources, i.e., the specific diagnostic 
codes for a 20 percent rating, are different than that found 
by the RO, the ultimate evaluation remains at 20 percent 
disabling, as noted below.

There is X-ray evidence to show that the veteran has mild 
degenerative arthritis of the left knee.  As this is due to 
trauma, it is rated under DC 5010.  DC 5010 provides that it 
is to be rated as degenerative arthritis.  Degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5003.  
The Court held, in the case of Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991), that "painful motion of a major 
joint ... caused by degenerative arthritis, where the 
arthritis is established by X-ray, is deemed to be limited 
motion and entitled to a minimum 10-percent rating, per 
joint, combined under Diagnostic Code 5003, even though there 
is no actual limitation of motion."  See also 38 C.F.R. 
§ 4.59.  Further, as stated by the VA's Office of the General 
Counsel in a 1997 Precedent Opinion, a claimant who has both 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  As the plain terms of 
those Codes suggest that they apply to different disabilities 
or at least to different manifestations of the same 
disability, "... the evaluation of knee dysfunction under 
both codes would not amount to pyramiding under section 
4.14".  VAOPGCPREC 23-97 (O.G.C. Prec. 23-97); 62 Fed.Reg. 
63604 (1997). ).  It is possible, however, "for a veteran to 
have separate and distinct manifestations " from the same 
injury, permitting the assignment of two different ratings.  
See Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  The 
"critical element" in determining whether a separate 
disability rating may be assigned for manifestations of the 
same injury is whether there is overlapping or duplication of 
symptomatology between or among the disorders.  Estaban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

As the veteran's left knee flexion has been found to be 145 
degrees during the most recent examination, his evaluation 
under the criteria of DC 5260 would be noncompensable.  
Flexion must be limited to 45 degrees for a 10 percent 
evaluation under this code.  As his left knee extension has 
been found to be 0 degrees during this examination, his 
evaluation under the criteria of DC 5261 would also be 
noncompensable.  Extension must be limited to 10 degrees for 
a 10 percent evaluation under this code.  While the veteran 
is not entitled to a compensable rating under the range of 
motion codes, a 10 percent rating is warranted for painful 
motion of the left knee under Lichtenfels, supra.  However, 
since there is no clinical evidence of instability, 
subluxation, or overall left knee impairment within the 
meaning of Code 5257, and there is no clinical evidence of 
frequent locking (Code 5258), his 10 percent rating for a 
slight knee impairment under Code 5257, and the 10 percent 
rating for arthritis of the left knee with painful, 
noncompensable limitation of motion, fully compensates the 
veteran for the totality of his left knee disability.

In summary, the veteran's service-connected left knee 
disability is productive of degenerative arthritis and pain 
on motion, but is not productive of subluxation or lateral 
instability, recurrent locking, flexion limited to less than 
60 degrees, or extension limited to more than 5 degrees.  
There is no clinical evidence to show that he has any greater 
limitation of motion due to pain, incoordination or any other 
symptom so as to support a higher rating under the cited 
legal authority.  38 C.F.R. § 4.45 provides that the factors 
of disability regarding joints reside in reduction of their 
normal excursion of movements in different planes.  Inquiry 
will be directed to considerations of less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, deformity or 
atrophy of disuse.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Here, the physician who 
performed the most recent compensation examination did not 
indicate that the range of motion was limited to the range 
reported (0 to 145 degrees) by pain.  The Board notes that 
the normal range of motion for a knee is 0 degrees extension 
and 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  
Hence, the veteran actually has greater flexion (bending his 
knee, than normal).  The only other additional pain 
apparently occurs with ambulation, squatting, or stair 
climbing.  Since there is no medical evidence of current 
instability or subluxation of the left knee, the Board is 
unable to conclude that the veteran's left knee 
symptomatology equates to more than a slight impairment.  The 
Board has also considered whether any other symptoms could 
support a higher rating under the range of motion codes but, 
since half of the veteran's current 20 percent rating is 
already in effect for painful motion due to arthritis, the 
medical evidence would have to show that the weakness and 
pain due to quadriceps atrophy upon greater resistance 
results in a significant increase in limitation of motion; 
flexion would have to be limited to less than 45 degrees, or 
extension would have to be limited to more than 10 degrees.  
There is nothing in the examination reports or other medical 
evidence on file to indicate such functional limitation due 
to pain, weakness, or any other symptom.

The Board also notes the veteran's reported history during 
treatment indicates that he is able to do such things as 
planting flowers, cutting grass, shoveling heavy clay, and 
working on his car's radiator.

Thus the Board finds the preponderance of the evidence is 
against an increased evaluation for left knee chondromalacia 
with arthritis, currently evaluated as 20 percent disabling.


II.  Right knee

Service connection for chondromalacia patella of the right 
knee was granted by a November 1982 RO rating decision.  
Since that time the veteran has had multiple right knee 
surgeries, the most recent in 1995, when a Maquet procedure, 
being an osteotomy of the tibial tubercle with restructuring 
of the quadriceps and patellar mechanisms, was accomplished.  
Service connection for arthritis of the right knee has also 
been granted.

The most recent examination report of the right knee, the 
January 1998 orthopedic examination, indicates the veteran's 
subjective complaints, as noted above, and his complaint of 
greater right knee pain than left.  Upon physical examination 
moderate effusion was found in the right knee.  Extension was 
found to be 5 degrees and flexion was 140 degrees.  There was 
no finding in this report of limitation of motion by pain.  
Grade 2 (on a scale of 1-5, with 1 being the least severe and 
5 being the most severe) medial collateral ligament laxity 
was found, but no other ligamentous laxity.  No pain was 
found with patella pressure.  The ligaments were found to be 
normal and no pain was noted with patellar pressure.  X-rays 
revealed mild degenerative joint disease and residuals of the 
tibial osteotomy Maquet procedure.  The diagnosis was status 
post multiple procedures for chondromalacia and degenerative 
joint disease at the right knee, with effusion.

Again, the Board has also reviewed the many various private 
and VA treatment records for the right knee which were 
presented for consideration, which essentially reveal 
numerous complaints of pain, but normal, or near-normal, 
ranges of motion.  The Board also notes these reports contain 
histories provided by the veteran of injuries sustained while 
planting flowers, in July 1995; while cutting the grass, in 
July 1997; while shoveling heavy clay, also in July 1997; and 
while working on his car's radiator, in March 1998.

The Board has also reviewed his testimony during his personal 
hearings through the course of this claim, which essentially 
described pain on use and at rest as so severe as to preclude 
employment or any other meaningful activity.

The RO has also rated the veteran's current right knee 
disability under 38 C.F.R. § 4.71a, DC 5257.  The criteria of 
that diagnostic code are noted above.  There is medical 
evidence of pain on motion of the knee.  However, the most 
recent VA examination reveals some subluxation or instability 
of the left knee.  There is no medical evidence of frequent 
locking of the knee (38 C.F.R. § 4.71a, DC 5258).  The Board 
finds that, given the Grade 2 laxity, the overall degree of 
impairment, within the meaning of Code 5257, is moderate, but 
no more than that, warranting a 20 percent evaluation.  This 
does not end the Board's inquiry, as the veteran's service-
connected right knee disability also includes degenerative 
arthritis with painful motion of the knee.

There is X-ray evidence to show that the veteran has mild 
degenerative arthritis of the right knee.  As this is due to 
trauma, it is rated under DC 5010.  DC 5010 provides that it 
is to be rated as degenerative arthritis.  As noted above, 
degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, DC 5003.

As the veteran's right knee flexion has been found to be 140 
degrees during the VA examination, his evaluation under the 
criteria of DC 5260 would be noncompensable.  Flexion must be 
limited to 45 degrees for a 10 percent evaluation under this 
code.  As his right knee extension has been found to be 5 
degrees during the VA examination, his evaluation under the 
criteria of DC 5261 would also be noncompensable.  Extension 
must be limited to 10 degrees for a 10 percent evaluation 
under this code.  While the veteran is not entitled to a 
compensable rating under the range of motion codes, a 10 
percent rating is warranted for painful motion of the left 
knee under Lichtenfels, supra.  However, since there is no 
clinical evidence of frequent locking (Code 5258), his 20 
percent rating for moderate knee impairment under Code 5257, 
and the 10 percent rating for arthritis of the left knee with 
painful, noncompensable limitation of motion fully 
compensates the veteran for the totality of his left knee 
disability.

In summary, the veteran's service-connected right knee 
disability is productive of degenerative arthritis and pain 
on motion, and subluxation or lateral instability, but is not 
productive of recurrent locking, flexion limited to less than 
60 degrees, or extension limited to more than 5 degrees.  
There is no clinical evidence to show that he has any greater 
limitation of motion due to pain, incoordination or any other 
symptom so as to support a higher rating under the cited 
legal authority.  38 C.F.R. § 4.45 provides that the factors 
of disability regarding joints reside in reduction of their 
normal excursion of movements in different planes.  Inquiry 
will be directed to considerations of less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, deformity or 
atrophy of disuse.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Here, the only other additional pain apparently occurs with 
ambulation, squatting, or stair climbing.  Since there is no 
medical evidence of more than moderate instability or 
subluxation of the right knee, the Board is unable to 
conclude that the symptomatology equates to more than a 
moderate impairment.  The Board has also considered whether 
other symptoms could support a higher rating under the range 
of motion codes but, since 10 percent of the veteran's 
current 30 percent rating (as granted by this decision) is in 
effect for painful motion due to arthritis, the medical 
evidence would have to show that the weakness and pain due to 
quadriceps atrophy upon greater resistance results in a 
significant increase in limitation of motion; flexion would 
have to be limited to less than 45 degrees, or extension 
would have to be limited to more than 10 degrees.  There is 
nothing in the examination reports or other medical evidence 
on file to indicate such functional limitation due to pain, 
weakness, or any other symptom.  In fact, as noted above, the 
veteran has reported a history during treatment indicating 
that he is able to do such things as planting flowers, 
cutting grass, shoveling heavy clay, and working on his car's 
radiator.

Accordingly, a separate 10 percent evaluation, in addition to 
the 20 percent evaluation under Diagnostic Code 5257, is 
warranted for limitation of motion due to arthritis, under 
Diagnostic Code 5003-5010.


III.  Facial skin condition

Service connection for ectodermosis ervosiva pluriorificialis 
(Stevens-Johnson syndrome) of the face, was granted by a 
November 1982 RO rating decision.  The Board notes the RO 
apparently overlooked an April 1997 Supplemental Statement of 
the case, which increased the rating for this disability to 
30 percent, effective February 14, 1995.  Accordingly, the 
issue has been properly characterized as entitlement to an 
increased evaluation for ectodermosis ervosiva 
pluriorificialis (Stevens-Johnson syndrome) of the face, 
currently evaluated as 30 percent disabling.

During the veteran's September 1996 VA skin examination he 
reported 5-7 severe exacerbations since 1964, the most recent 
being about 1991, when he developed a lot of scaling of the 
skin around his eyes, nose, ears, and on his penis.  This has 
been treated over the years with different medications and 
ointments, with little resolution.  He reported being 
embarrassed to be seen in public, and recounted a 
particularly distressing recent comment made by the young son 
of a friend about his condition.  Upon physical examination 
multiple, brownish macular lesions were found over his scalp 
and forehead.  He was noted to have male pattern baldness.  
Darkly pigmented patchy areas were found across his forehead 
and around his eyes, anterior to his left ear.  Some 
follicular areas and darker pigmentation were found at the 
lower portion of his neck.  A 1.5 millimeter x 1.5 millimeter 
cystic lesion, which was slightly tender, was found on his 
left cheek.  Photographs were taken and are in the claims 
file.  The diagnoses were history of Stevens-Johnson (SJ) 
syndrome with darkly pigmented areas on the face and scalp, 
which are possible residuals of SJ syndrome; folliculitis of 
the neck; cystic lesion on left cheek; and a few papular 
lesions on the scalp.  The examiner indicated a dermatologist 
would have to confirm the relationship of the darkly 
pigmented areas on the face and scalp as residuals of SJ 
syndrome.

During the veteran's personal hearings he complained of 
itching, prurilent discharges, and disfigurement caused by 
the SJ syndrome and its residuals, and of the constant 
embarrassment caused by this condition of his face and head.

The medical treatment evidence indicates periodic complaints 
related to his facial skin condition, with treatment by anti-
biotics and ointments.

The RO has rated, by analogy, the veteran's current facial 
skin condition under 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7806, which evaluates eczema.  Where the particular 
disability for which the veteran is service connected is not 
listed in the Schedule For Rating Disabilities, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27; see also Lendenmann v. Principi, 3 Vet. App. 345, 348 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Under DC 7806, an eczema condition with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or which is exceptionally repugnant, warrants 
a 50 percent evaluation; with constant exudation or itching, 
extensive lesions, or marked disfigurement, a 30 percent 
evaluation is warranted; with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, a 
10 percent evaluation is warranted; with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area, a noncompensable (0 percent) evaluation is 
warranted.

The Board, in applying the criteria under 38 C.F.R., Part 
Four, Schedule for Rating Disabilities, to the veteran's 
symptomatology, must determine whether the criteria are to be 
applied conjunctively or disjunctively.  See Drosky v. Brown, 
10 Vet. App. 251, 255 (1997).  That is, the Board must 
determine whether all the listed criteria have to be met or 
only that certain criteria have to be met.  That involves 
whether the conjunctive, "and," is employed, or the 
disjunctive, "or."

In the present case, the Board finds the use of the 
disjunctive, "or", indicates only individual criteria have 
to be met, for a 30 percent evaluation.  The evidence, 
however, being the September 1996 VA examination report (with 
photographs), the veteran's statements and testimony during 
his personal hearings, and the treatment records, do not 
reveal systemic or nervous manifestation, nor do the 
photographs indicate the disability rises to a level of being 
exceptionally repugnant, as to warrant a 50 percent 
evaluation under DC 7806.

The photographs do, however, reveal scarring from the 
veteran's service-connected facial skin disorder.  As such, a 
separate rating is in order.

Disfiguring head, face, and neck scars are rated in 
accordance with 38 C.F.R. § 4.118, DC 7800.  Under this code 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement, 
warrants a 50 percent evaluation; a severe deformity, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles, warrants a 30 percent 
evaluation; a moderate, disfiguring deformity warrants a 10 
percent evaluation; and a slight deformity warrants a 
noncompensable (0 percent) evaluation.

A review of the September 1996 examination report and of the 
accompanying photographs reveals only a slight deformity.  
Accordingly, a separate noncompensable evaluation under DC 
7800 is warranted.


IV.  Conclusion

In reaching this decision the Board considered and applied 
the doctrine of reasonable doubt to the veteran's right knee 
and facial skin disorder claims.  However, as the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for left knee chondromalacia with 
arthritis, the doctrine is not for application to that claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for left knee chondromalacia with 
arthritis, currently evaluated as 20 percent disabling, is 
denied.

A 30 percent evaluation for right knee chondromalacia with 
arthritis is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A separate noncompensable evaluation for scars, being a 
residual of ectodermosis ervosiva pluriorificialis (Stevens-
Johnson syndrome) of the face, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

An increased evaluation for ectodermosis ervosiva 
pluriorificialis (Stevens-Johnson syndrome) of the face, 
currently evaluated as 30 percent disabling, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

